Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3, 7, 13, and 19 are objected to because of the following informalities:  
Claim 3 is dependent upon itself, and this appears to be a typographical error and “Claim 3” should be replaced with --Claim 1--.
Claim 7 recites “a foot”, should be replaced with --the foot-- since a foot has been previously recited.
Claim 13 recites “a foot”, should be replaced with --the foot-- since a foot has been previously recited.
Claim 19 recites “a foot” in line 8, should be replaced with --the foot-- since a foot has been previously recited.              Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-16, 20, and 21, of U.S. Patent No. 11,383,120. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 are more board and would be anticipated by Claims 1, 3-12, 14-16, 20, and 21, of U.S. Patent No. 11,383,120.
Application 17/495,029
Patent No. 11,167,173
Difference
1. A physical therapy and fitness device, comprising: one or more balance pedals, adapted to removably support a foot of a user during use of the device, wherein each of the one or more balance pedals includes an elongated slot running longitudinally through the balance pedal, the elongated slot being adapted to receive one or more resistance bands which are slidable through the elongated slot, wherein during use of the device the user's foot rests on or pushes against the one or more balance pedals, allowing the one or more resistance bands to slide relative to the one or more balance pedals, while the user maintains resistance on the one or more resistance bands.
1. A physical therapy and fitness device, comprising: one or more balance pedals, adapted to removably support a foot of a user during use of the device, wherein each of the one or more balance pedals includes an elongated slot running longitudinally through the balance pedal, the elongated slot receiving one or more resistance bands and having opposing ends tapered to facilitate guiding of the one or more resistance bands into the elongated slot, to thereby permit the one or more resistance bands to be slidable through the elongated slot, wherein a top surface of the one or more balance pedals has a convex curvature in cross-section sized to accommodate the foot of the user of the device, wherein during use of the device the user's foot pushes the one or more balance pedals so that the one or more balance pedals move and slide relative to the one or more resistance bands when a lateral force is exerted on the pedal by the foot of the user of the device, the one or more balance pedals thereby moving and sliding in a lateral direction generally perpendicular to a length of the foot while the user maintains resistance on the one or more resistance hands.
Claim 1 of Patent No. 11,383,120 further recites:
 having opposing ends tapered to facilitate guiding of the one or more resistance bands into the elongated slot; wherein a top surface of the one or more balance pedals has a convex curvature in cross-section sized to accommodate the foot of the user of the device; and when a lateral force is exerted on the pedal by the foot of the user of the device, the one or more balance pedals thereby moving and sliding in a lateral direction generally perpendicular to a length of the foot.
2. The physical therapy and fitness device of Claim 1, further comprising one or more handles graspable by the user and connected to the one or more resistance bands.
Refer to Claim 8.

3. The physical therapy and fitness device of Claim 3(should be 1), wherein the elongated slot is ovoid in cross-sectionai shape.
Refer to Claim 3.

4. The physical therapy and fitness device of Claim 3, wherein the elongated slot has smooth inner edges providing relatively frictionless sliding contact between the slot and the resistance band passing through the slot.
6. Refer to Claim 4.

5. The physical therapy and fitness device of Claim 1, wherein the one or more balance pedals comprise two balance pedals which are slidable along a single resistance band.
Refer to Claim 9. 

6. The physical therapy and fitness device of Claim 1, wherein the one or more balance pedals remain in contact with the user's foot due at least in part to upward forces generated by the user's hands acting upwardly on the one or more resistance bands and the one or more pedals, and not due to tying in or otherwise attaching the user's feet to the pedals.
Refer to Claim 10.

7. The physical therapy and fitness device of Claim 1, wherein a top surface of the one or more balance pedals includes a raised ledge which facilitates holding a foot of the user of the device in place on the one or more pedals during use of the device.
Refer to Claim 6.

8. The physical therapy and fitness device of Claim 7, wherein the raised ledge is moveable relative to an upper surface of the balance pedal.
Refer to Claim 7.

9. The physical therapy and fitness device of Claim 1, wherein a top surface of the one or more balance pedals includes frictional grooves or pads adapted to provide a gripping action between the top surface of the balance pedal and the user's foot.
Refer to Claim 11.

10. The physical therapy and fitness device of Claim 1, wherein a bottom surface of the one or more balance pedals includes frictional grooves or pads adapted to provide a gripping action between the bottom surface of the balance pedal and the ground.
Refer to Claim 12.

11. The physical therapy and fitness device of Claim 1, wherein the one or more resistance bands are color-coded to denote different lengths for seating or standing use.
Refer to Claim 14.

12. The physical therapy and fitness device of Claim 1, wherein the one or more bands are color-coded to denote differing resistances.
Refer to Claim 15.

13. The physical therapy and fitness device of Claim 1, wherein a top surface of the one or more balance pedals has a convex curvature in cross-section, sized to accommodate a foot of a user of the device.
Refer to Claim 1.

14. The physical therapy and fitness device of Claim 1, wherein opposing ends of the elongated slot are tapered to facilitate guiding of the resistance bands into the elongated slot.
Refer to Claim 1.

15. The physical therapy and fitness device of Claim 1, wherein a width of the elongated slot is less than the untensioned diameter of the resistance band.
Refer to Claim 21.

16. The physical therapy and fitness device of Claim 1, further comprising a break in a bottom surface of the one or more pedals, the break forming a longitudinal trough to accommodate the resistance band, and wherein a diameter of the trough is less than a diameter of the band.
Refer to Claim 16.

17. The physical therapy and fitness device of Claim 1, wherein the elongated slot is positioned at or closely adjacent to a center of mass location of the pedal.
Refer to Claim 5.

18. The physical therapy and fitness device of Claim 1, wherein the one or more pedals has a lattice structure and is relatively lightweight, such that each of the one or more pedals is at about or less than 6 ounces.
Refer to Claim 20.

19. A physical therapy and fitness device, comprising: one or more balance pedals adapted to removably support at foot of a user during use of the device, wherein each of the one or more balance pedals includes a slot running longitudinally through the balance pedal, the slot being adapted to receive one or more resistance bands, to thereby permit the one or more resistance bands to be slidable through the slot, wherein during use of the device the user's foot pushes the one or more balance pedals so that the one or more balance pedals move relative to the one or more resistance bands when a lateral force is exerted on the pedal by a foot of the user of the device, the one or more balance pedals thereby moving in a lateral direction generally perpendicular to a length of the foot while the user maintains resistance on the one or more resistance bands.
21. A physical therapy and fitness device, comprising: one or more balance pedals, adapted to removably support a foot of a user during use of the device, wherein each of the one or more balance pedals includes an elongated slot running longitudinally through the balance pedal, the elongated slot receiving one or more resistance bands and the elongated slot having a width which is less than the untensioned diameter of the one or more resistance bands, to thereby permit the one or more resistance bands to be slidable through the elongated slot, wherein a top surface of the one or more balance pedals has a convex curvature in cross-section sized to accommodate the foot of the user of the device wherein during use of the device the user's foot pushes the one or more balance pedals so that the one or more balance pedals move and slide relative to the one or more resistance hands when a lateral force is exerted on the pedal by the foot of the user of the device, the one or more balance pedals thereby moving and sliding in a lateral direction generally perpendicular to a length of the foot while the user maintains resistance on the one or more resistance bands.
Claim 1 of Patent No. 11,383,120 further recites:
the elongated slot having a width which is less than the untensioned diameter of the one or more resistance bands, to thereby permit the one or more resistance bands to be slidable through the elongated slot, wherein a top surface of the one or more balance pedals has a convex curvature in cross-section sized to accomodate the foot of the user of the device

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 10, 14-7, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza, Jr et al (US 20150342297).
Regarding Claim 1, Garza teaches a physical therapy and fitness device, comprising:                one or more balance pedals 10 adapted to removably support a foot of a user during use of the device, wherein each of the one or more balance pedals includes an elongated slot 1 running longitudinally through the balance pedal 10, the elongated slot being adapted to receive one or more resistance bands 20 which are slidable through the elongated slot (Refer to Figs. 1-3 Paragraph [0019]:” The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned for the user's desired exercise.”);                 wherein during use of the device the user's foot rests on or pushes against the one or more balance pedals 10, allowing the one or more resistance bands  20 to slide relative to the one or more balance pedals, while the user maintains resistance on the one or more resistance bands 20 (Refer to Paragraph [0019]:” Other structures of channels 1 can be utilized so long as flanges 4 are formed on the shoe sole 10. The purpose of the tubular channel 1 with flange 4 is to secure the band 20 within the channel 1 and not allow the band 20 to fall out as the user moves his or her feet off the ground. The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned for the user's desired exercise.”). The Office takes the position that the limitation of “the user's foot rests on or pushes against the one or more balance pedals, allowing the one or more resistance bands  to slide relative to the one or more balance pedals, while the user maintains resistance on the one or more resistance bands” is considered intended use and that device of Garza is capable of performing such intended use since Garza, Jr teaches all the structures claimed and since the pedal allows the band to move therethrough. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 4, Garza, Jr continues to teach wherein the elongated slot has smooth inner edges providing relatively frictionless sliding contact between the slot and the resistance band 20 passing through the slot 1 (Refer to Paragraph [0019]:” The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned for the user's desired exercise.”.The Office takes the position that the bands slide relatively frictionless through the cavity 1 until a user puts weight on the pedals 10 in so much as Applicant has claimed.).
Regarding Claim 6, Garza, Jr continues to teach wherein the one or more balance pedals 10 remain in contact with the user's foot due at least in part to upward forces generated by the user's hands acting upwardly on the one or more resistance bands 20 and the one or more pedals, and not due to tying in or otherwise attaching the user's feet to the pedals (Refer to Figs. 1-3 Paragraph [0019]:” Other structures of channels 1 can be utilized so long as flanges 4 are formed on the shoe sole 10. The purpose of the tubular channel 1 with flange 4 is to secure the band 20 within the channel 1 and not allow the band 20 to fall out as the user moves his or her feet off the ground. The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned for the user's desired exercise.”).
Regarding Claim 7, Garza, Jr continues to teach wherein a top surface of the one or more balance pedals 10  includes a raised ledge which facilitates holding a foot of the user of the device in place on the one or more pedals during use of the device (Refer to annotated Fig. 5 below, wherein the Office takes the position that the two sides of the shoe are considered raised ledges since they hold the users foot within the device).
    PNG
    media_image1.png
    355
    544
    media_image1.png
    Greyscale

Regarding Claim 8, Garza, Jr continues to teach wherein the raised ledge is moveable relative to an upper surface of the balance pedal 10 (Refer to Fig. 2..The Office takes the position that the ledges are movable via adjustment of tightening or loosening of the laces depicted in Fig. 2 that holes the two ledges).
Regarding Claim 10, Garza, Jr continues to teach wherein a bottom surface of the one or more balance pedals includes frictional grooves 4,6 or pads adapted to provide a gripping action between the bottom surface of the balance pedal and the ground (Refer to annotated Fig. 1 below to depict the bottom of the pedal 10 has grooves for traction).
    PNG
    media_image2.png
    306
    466
    media_image2.png
    Greyscale

Regarding Claim 14, Garza, Jr continues to teach wherein opposing ends of the elongated slot 1 are tapered to facilitate guiding of the resistance bands into the elongated slot 1 (Refer to annotated Fig. 3 below Paragraph [0018]:” The channel opening 3 is narrower than the inner diameter 5 of the channel 1 and opens to the bottom surface 6. When the shoe sole 10 is placed on the ground and viewed from the side, the channel surface 2, along with the bottom surface 6, form a flange 4. This combination, as viewed from the side resembles the Greek capital letter “Omega,” depicted by the symbol Ω.”).
    PNG
    media_image3.png
    305
    438
    media_image3.png
    Greyscale

Regarding Claim 15, Garza, Jr continues to teach wherein a width of the elongated slot 1 is less than the untensioned diameter of the resistance band 20 (Paragraph [0018]:” The channel opening 3 is narrower than the inner diameter 5 of the channel 1 and opens to the bottom surface 6.”),
Regarding Claim 16, Garza, Jr continues to teach further comprising a break 3 in a bottom surface of the one or more pedals, the break forming a longitudinal trough to accommodate the resistance band, and wherein a diameter of the trough is less than a diameter of the band (Refer to Fig. 3 Paragraph [0018] Each channel 1 is tube shaped having an interior surface 2, channel opening 3, and two side openings 17, 18.. The channel opening 3 is narrower than the inner diameter 5 of the channel 1 and opens to the bottom surface 6”).
Regarding Claim 17, Garza, Jr continues to teach wherein the elongated slot 1 is positioned at or closely adjacent to a center-of mass location of the pedal 10 (Refer to Fig. 1 to depict multiple slots and the first slot being closely adjacent to a center of mass since it is the most central of the pedal 10).
Regarding Claim 19, Garza teaches a physical therapy and fitness device, comprising:Garza teaches a physical therapy and fitness device, comprising:                one or more balance pedals 10 adapted to removably support a foot of a user during use of the device, wherein each of the one or more balance pedals includes an elongated slot 1 running longitudinally through the balance pedal 10, the elongated slot being adapted to receive one or more resistance bands 20 which are slidable through the elongated slot (Refer to Figs. 1-3 Paragraph [0019]:” The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned for the user's desired exercise.”);                  wherein during use of the device the user's foot pushes the one or more balance pedals so that the one or more balance pedals move relative to the one or more resistance bands when a lateral force is exerted on the pedal by a foot of the user of the device, the one or more balance pedals thereby moving in a lateral direction generally perpendicular to a length of the foot while the user maintains resistance on the one or more resistance bands (Refer to Paragraph [0019]:” Other structures of channels 1 can be utilized so long as flanges 4 are formed on the shoe sole 10. The purpose of the tubular channel 1 with flange 4 is to secure the band 20 within the channel 1 and not allow the band 20 to fall out as the user moves his or her feet off the ground. The tubular channel 1 allows the band 20 to move laterally within the channel 1 to allow the user to position the band 20 according to where the band 20 is optimally positioned for the user's desired exercise.”). The Office takes the position that the limitation of “the user's foot pushes the one or more balance pedals so that the one or more balance pedals move relative to the one or more resistance bands when a lateral force is exerted on the pedal by a foot of the user of the device, the one or more balance pedals thereby moving in a lateral direction generally perpendicular to a length of the foot while the user maintains resistance on the one or more resistance bands” is considered intended use and that device of Garza is capable of performing such intended use since Garza, Jr teaches all the structures claimed and since the pedal allows the band to move therethrough. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattox (US 5261866).
Regarding Claim 1, Mattox teaches a physical therapy and fitness device, comprising:                 one or more balance pedals 22, adapted to removably support a foot of a user during use of the device (Refer to Fig. 1 Col 9 Lines 37-46:” Each of the six embodiments described above have described the user placing his knees on the adjustable pads. However, each of the embodiments described above can also be used by a user who places his feet on the pads. wherein the one or more balance pedals are slidable includes an elongated slot 24 running longitudinally through the balance pedal, the elongated slot being adapted to receive one or more resistance bands 20 which are slidable through the elongated slot 24 (Refer to Figs. 8&9 to depict the pedals 22 being slidable on the band 20..Col 2 Lines 40-43:” The pad may be positioned at different points along the tubing to adjust the device for users of different size and different muscle capability.).                 Although, Mattox does not expressly disclose wherein during use of the device the user's foot rests on or pushes against the one or more balance pedals, allowing the one or more resistance bands to slide relative to the one or more balance pedals, while the user maintains resistance on the one or more resistance bands. The Office takes the position that such limitation is considered intended use and since the pedals 22 of Mattox are capable of being slidable along the resistance band 20, the device is capable of performing such intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04  “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Regarding Claim 5, Mattox continues to teach wherein the one or more balance pedals comprise two balance pedals 22 which are slidable along a single resistance band 20 (Refer to Fig. 1).
Regarding Claim 9, Mattox continues to teach wherein a top surface 26 of each balance pedal 22 includes frictional grooves or pads 26 adapted to provide a gripping action between the top surface of each balance pedal and the user’s foot (Refer to Fig. 3 Col 4 Lines 55-60:” Preferably, the pads comprise a pair of square sheets of soft foam rubber 26 and 28 which are attached to one another by an adhesive coating 30.”. The Office takes the position that the pedal 22 comprises a top pad 26 made of foam rubber in which foam rubber provides a level of grip between the pedal 22 and the user).
Regarding Claim 13, Mattox continues to teach wherein a top surface of the one or more balance pedals 22 has a convex curvature in cross-section, sized to accommodate a foot of a user of the device (Refer to Fig. 3 to depict that top surface of the pedal 22 is convex).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orenstein et al (US 9011295).
Regarding Claim 1, Orenstein et al teaches a physical therapy and fitness device, comprising:                one or more balance pedals 10 adapted to removably support a foot of a user during use of the device, wherein each of the one or more balance pedals includes an elongated slot 50 running longitudinally through the balance pedal 10, the elongated slot being adapted to receive one or more resistance bands which are slidable through the elongated slot (Refer to Figs. 1-5..The Office takes the position that the the handles form a slot through the pedal 10 and since Applicant has not positively claimed the resistance bands, the device of Orenstein et al is capable of providing a resistance band there-through the slot 50);                Orenstein et al fails to expressly disclose wherein during use of the device the user's foot rests on or pushes against the one or more balance pedals 10, allowing the one or more resistance bands  to slide relative to the one or more balance pedals, while the user maintains resistance on the one or more resistance bands . However, the Office takes the position that the limitation is considered intended use and that device of Orenstein et al is capable of performing such intended use since Garza, Jr teaches all the structures claimed as disclosed above and Applicant has not positively claimed the resistance band, and there is nothing limiting the device of Orenstein et al to provide a resistance band through the slot50 and perform the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza, Jr et al (US 20150342297) in view of Azar (US 6425844).
Regarding Claim 2, Garza, Jr et al teaches that the band 20 has opposing ends which are grasped by separate hands of a user (Refer to Fig. 2) but fails to expressly disclose a pair of handles, wherein each of the handles are attached to an opposing end of the band system. Azar teaches a lower leg exercise device comprising a band system 6 removably attached to a pedal 2 and wherein the band 6 comprises a pair of handles, wherein each of the handles are attached to an opposing end of the band system 6 (Refer to Fig. 7). Azar is analogous with Applicants invention in that they both teach exercise bands attached to a pedal and therefore it would have been obvious to modify the band 20 of Garza, Jr to be in view of Azar such that they comprise hands at the ends for the purpose of providing a secure support for the hands to grasp during exercise. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattox (US 5261866).
Regarding Claim 3, Mattox teaches the claimed invention as noted above but fails to teach wherein the elongated slot is ovoid in cross-sectional shape. The Office takes the position that Applicant does not provide criticality to the shape and therefore such modification would have been a matter of obvious design choice through routine experimentation to produce expected results, and does not patentably distinguish the invention over other shapes such as that of Mattox in the prior arts. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza, Jr et al (US 20150342297) in view of Flynn (US 20100016132).
Regarding Claim 11, Garza, Jr teaches the claimed invention as noted above but fails to teach wherein the one or more bands are color-coded to denote different lengths for seating or standing use. Flynn teaches a band which is color-coded to denote different lengths for seating or standing use. (Refer to Maxwell Paragraph [0039]:”The resistance band 20 may be attached to the strap segment 12 by a releasable means so that the amount of resistance can be varied and so that the resistance band can be changed or replaced. The resistance band may also have indica, measurements, colors or other means so that the user can keep track of the length of the resistance band for respective positions and exercises. “). Flynn is analogous with Applicants invention in that they both teach resistance bands and therefore it would have been obvious to modify the band of Garza, Jr to be color-coded to denote different lengths as taught by Flynn for the purpose of allowing a user to selected the desired length before exercising.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza, Jr et al (US 20150342297) in view of Terry (US 20060052223).
Regarding Claim 12, Garza, Jr teaches the claimed invention as noted above but fails to teach wherein the one or more bands are color-coded to denote differing resistances. Terry teaches a plurality of bands which are color-coded to denote differing resistances (Refer to Fig. 9 Paragraph [0076]:” [0076] The elastic cord assembly, as shown in FIGS. 9-11, can be provided with an identifying device 90 to distinguish one elastic cord assembly having an elastic with a specific elasticity from another. For example, the identifying device 90 can be the color of the elastic 30.”). Terry is analogous with Applicants invention in that they both teach resistance bands and therefore it would have been obvious to modify the band of Garza, Jr to be color-coded to denote differing resistances as taught by Terry. Such modification produces expected results of allowing a user to know how much resistance the device is providing before exercising, and therefore does not patentably distinguish the invention over prior arts.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein et al (US 9011295).
Regarding Claim 18, Orenstein et al teaches wherein each pedal 10 has a lattice structure (Refer to Fig. 5) but fails to expressly disclose wherein the pedal is relatively lightweight, at about or less than 6 ounces each. The Office takes the position that Applicant does not provide criticality to the weight of less than 6 ounces and therefore such modification would have been a matter of obvious design choice through routine experimentation to produce expected results, and such weight does not patentably distinguish the invention over other weights such as 7 ounces lacking criticality.  Refer to MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784